People v Davis (2020 NY Slip Op 07816)





People v Davis


2020 NY Slip Op 07816


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


1211 KA 19-00758

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRODNEY DAVIS, DEFENDANT-APPELLANT. 


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.
CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Niagara County Court (Sara Sheldon, J.), entered February 14, 2019. The order, insofar as appealed from, denied the motion of defendant insofar as it sought forensic DNA testing. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court